Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-12, 17-18, 23-24 and 33-37 (dated 12/20/2019) are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1, 8-12, 17-18 and 23-24 in part, drawn to a method of selectively treating a patient with a gene editing system, comprising:
a) selectively introducing said gene editing system into a cell, e.g., population of cells, of the patient on the basis of the cell, e.g., population of cells, comprising a target sequence, at a target locus, that is fully complementary to a targeting domain of said gene editing system; and/or
b) selectively introducing said gene editing system to a cell, e.g., population of cells, of the patient on the basis of the cell, e.g., population of cells, not comprising a target sequence, at a locus other than the target locus, that is fully complementary to a targeting domain of said gene editing system… .
Group 2: Claim 2, drawn to a method of selectively treating a patient with a gene editing system, comprising:
a) selecting the patient for treatment on the basis of one or more cells of the patient comprising a target sequence, at a target locus, that is fully complementary to a targeting domain of said gene editing system; and
b) thereafter, administering a therapeutically effective amount of said gene editing system to the patient or to a population of cells of said patient, thereby inducing a modification at or near the target sequence at the target locus in a cell or the patient or a cell of the population of cells.
Group 3: Claims 3 and 5-7 in part, drawn to a method of selectively treating a patient with a gene editing system comprising:
a) assaying one or more cells from a biological sample from the patient for the presence of a target sequence, at a target locus, that is fully complementary to a targeting domain of said gene editing system; and
b) thereafter, selectively administering a therapeutically effective amount of the gene editing system to the patient or to a cell of the patient:
i) on the basis of one or more cells of the biological sample of the patient
comprising a target sequence, at a target locus, that is fully complementary to a targeting domain of said gene editing system; and/or
ii) on the basis of one or more cells of the biological sample from the patient not comprising a target sequence, at a locus other than the target locus, that is fully complementary to a targeting domain of said gene editing system, thereby inducing a modification at or near the target sequence at the target locus in a cell or the patient or a cell of the population of cells.
Group 4: Claim 4, drawn to a method of selectively treating a patient with a gene editing system, comprising:
a) assaying one or more cells of a biological sample from the patient for at least one target sequence, at a target locus, that is fully complementary to the targeting domain of said gene editing system;
b) thereafter, selecting the patient for treatment with the gene editing system on the basis of one or more cells of the biological sample from the patient having the target sequence, at the target locus, that is fully complementary to the targeting domain of said gene editing system; and
c) thereafter, administering a therapeutically effective amount of the gene editing system of cells to the patient.
Group 5: Claims 33-37 in part, drawn to a method of predicting the likelihood that a patient having an disease will respond to treatment with a gene editing system, comprising assaying a cell of a biological sample from the patient for the presence or absence of at least one target sequence, at a target locus, that is fully complementary to a targeting domain of said gene editing system, wherein:
a) the presence of the at least one target sequence, at a target locus, that is fully complementary to a targeting domain of said gene editing system is indicative of an increased likelihood that the patient will respond to treatment with the gene editing system; and
b) the absence of the at least one target sequence, at a target locus, that is fully complementary to a targeting domain of said gene editing system is indicative of a decreased likelihood that the patient will respond to treatment with the gene editing system… .
The inventions listed as Groups’ 1-5 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ 1-5; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) 1.47(c).
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
	The inventions listed as Groups’ 1-5 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: “a method of selectively treating a patient with a gene editing system, comprising:..” as claimed in Groups’ 1-5 do not share a corresponding special technical feature, because the prior art clearly teaches modified bacterial cell producing an increased amount of protein …  and their method of use that either anticipates or renders Groups’ 1-5 obvious (see references WO 2017/077394 A2, WO 2014/197748 … cited in ISA/210-ISR 237 dated 07/12/2018 and filed with the instant application). Therefore, the only shared technical feature of these claims, “a method of selectively treating a patient with a gene editing system, comprising:..”, does not constitute a special technical feature as defined in PCT Rule 13.2 as it is not a feature which defines a contribution of the claimed invention makes over the prior art. The method of Groups’ 1-5 does not share any technical feature as they comprise unrelated steps and produce unrelated effects and 37 CFR 1.475 does not provide for the inclusion of multiple methods within the main invention. 
Searching more than one of Groups’ 1-5 would represent a burden on the Office for the following reasons. A search of any one of the methods of Groups’ 1-5 (see requirement of species election below) would not encompass a search of any of the other methods and their use, or vice versa, because said methods are not the only methods of making or using said products. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
Species Election
This application contains claims directed to the following patentably distinct species of the claimed invention: 
In Groups’ 1, 3 and 5:
In Group: 1
Claim 10: The species are as follows: hemoglobinopathy is selected from: sickle disease, … thalassemia intermedia; please elect one hemoglobinopathy;
Claim 11: The species are as follows: target locus is selected from: human globin locus… BCL11a enhancer region; please elect one target locus;
Claim 12: The species are as follows: target locus is selected from: HBG1 promoter… HBG2 promoter; please elect one target locus/promoter;
Claim 17: The species are as follows: target locus is selected from: the +55 region of the BCL11a enhancer… the +62 region of the BCL11a enhancer; please elect one target locus/enhancer;
Claim 18: The species are as follows: gene editing system is selected from: a) a zinc finger nuclease (ZFN) system … d) a CRISPR system; please elect one gene editing system;
In Group: 3
Claim 5: The species are as follows: biological sample is selected from: synovial fluid, … tissue sample; please elect one biological sample;
Claim 6: The species are as follows: biological sample is selected from: blood, … bone marrow; please elect one biological sample;
Claim 7: The species are as follows: assay is selected from: Next generation sequencing (NGS), … mass spectrometry; please elect one assay;
In Group: 5
Claim 35: The species are as follows: biological sample is selected from: synovial fluid, … tissue sample; please elect one biological sample;
Claim 36: The species are as follows: biological sample is selected from: blood, … bone marrow; please elect one biological sample;
Claim 37: The species are as follows: assaying technique is selected from: Next generation sequencing (NGS), … flow cytometry; please elect one assaying technique.
The species of Groups’ 1, 3 and 5 comprise different structures with different functions and are patentably distinct, searching for all the species would impose a serious search burden. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution from, i.e., Groups’ 1, 3 and 5, from claims 5-7, 10-12, 17-18 and 35-37,on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
 There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652